 



Exhibit 10.1
EXECUTIVE AGREEMENT
     THIS EXECUTIVE AGREEMENT (the “Agreement”) is made as of this 1st day of
June, 2006 by and between OPINION RESEARCH CORPORATION, a Delaware Corporation
(the “Company”), and Frank J. Quirk (the “Executive”).
WITNESSETH:
     WHEREAS, the Executive is stepping down from his position as Chief
Executive Officer of Macro International, Inc., (“Macro”), a wholly-owned
subsidiary of the Company, effective June 1, 2006; and
     WHEREAS, the parties desire that the Executive assist with the transition
to a new management team of Macro, following the Executive’s departure of as the
Chief Executive Officer of Macro and otherwise assist the Chairman of the
Company in such matters as the Chairman of the Company may reasonably determine
from time to time; and
     WHEREAS, the parties desire for the Executive to remain the Chairman of
Macro during the term of this Agreement and continue to serve as a director of
the Company, all subject to the discretion of the Board of Directors and the
shareholders of the Company, respectively;
     NOW THEREFORE, in consideration of the foregoing and the mutual covenants
in this Agreement, the Company and the Executive agree as follows:
     1. Employment and Duties.
          (a) The Company hereby employs the Executive on the terms and
conditions provided in this Agreement and the Executive agrees to accept such
employment subject to the terms and conditions of this Agreement. The Executive
shall have responsibility for assisting in the transition to a new management
team at Macro and for such other executive duties and responsibilities as shall
from time to time be determined by the Chief Executive Officer of the Company
and the Company’s Board of Directors.

 



--------------------------------------------------------------------------------



 



          (b) The Executive shall devote twenty-five percent (25%) of his full
working time, energy, skill and best efforts to the performance of his duties,
hereunder, in a manner that will faithfully and diligently further the business
and interests of the Company, and shall not be employed by, or participate or
engage in or in any manner be a part of the management or operation of any
business enterprise other than the Company and Niswander, Inc. without the prior
written consent of the Chief Executive Officer of the Company. Notwithstanding
the above, the Executive shall be permitted to the extent such activities do not
interfere or conflict with the performance of the Executive’s duties and
responsibilities hereunder, (i) to serve on civic, charitable or professional
boards or committees (it being expressly understood and agreed that the
Executive’s continuing to serve on any such board and/or committees on which the
Executive is serving, or with which the Executive is otherwise associated (each
of which has been disclosed to the Company in writing prior to the execution of
the Executive’s Agreement), as of the date of this Agreement, shall be deemed
not to interfere with the performance by the Executive of the Executive’s duties
and responsibilities under this Agreement) and (ii) with the prior written
consent of the Chief Executive Officer, from writing academic, trade or
mainstream papers or other publishable books (it being expressly understood and
agreed that no such writings can interfere with the Executive’s obligations
under the Employee Agreement containing the confidentiality and non-solicitation
agreement (“Employee Agreement”) he has also entered into with the Company).
          (c) The Executive represents and warrants to the Company that he is
under no contractual or other restriction or obligation which conflicts with,
violates or is inconsistent with the execution of this Agreement, the
performance of the Executive’s duties hereunder, or the other rights of the
Company hereunder.

-2-



--------------------------------------------------------------------------------



 



          (d) Without the Company’s prior written consent, the Executive shall
not obtain goods or services or otherwise deal on behalf of the Company with any
business or entity in which the Executive or a member of his family has a
financial interest or from which the Executive or a member of his immediate
family may derive a financial benefit as a result of such transaction, except
that this prohibition shall not apply to any public company in which the
Executive or a member of his family owns less than one percent of the
outstanding stock.
     2. Term. The term of this Agreement shall commence on June 1, 2006 and
shall terminate on May 31, 2008, unless earlier terminated in accordance with
the terms of this Agreement.
     3. Compensation. As compensation for performing the services required by
this Agreement, the Company shall pay to the Executive an annual salary of
$90,000 per annum, payable in equal installments pursuant to the Company’s
customary payroll procedures in effect for its executive personnel at the time
of payment, but in no event less frequently than monthly, subject to withholding
for applicable federal, state, and local taxes. The Executive shall not be
entitled to additional compensation for serving on any Company board on which
the Executive may be asked to serve. The Executive’s compensation shall not be
reduced during the term of this Agreement.
     4. Executive Benefits. During the term of this Agreement (a) the Executive
and his eligible dependents shall have the right to participate in any
retirement plans (qualified and non qualified), pension, insurance, disability
or other benefit plan or program that has been or is hereafter adopted by the
Company (or in which the Company participates), according to the terms of such
plan or program, and (b) the Company shall make those COBRA contributions
required to be made by the Company on Executive’s behalf.

-3-



--------------------------------------------------------------------------------



 



     5. Vacation and Leaves of Absence. The Executive shall be entitled to 25%
of the vacation and sick leave days to which he would have been entitled under
the current policies of the Company had he been a full time employee of the
Company. Upon any termination of this Agreement for any reason whatsoever,
accrued and unused vacation will be paid to the Executive within ten (10) days
of such termination based on his compensation in effect on the date of such
termination. In addition, the Executive shall be entitled to the same holidays
provided to other Executives of the Company.
     6. Business Expenses. The Executive shall be promptly reimbursed against
presentation of vouchers or receipts for all reasonable and necessary expenses
incurred by him in connection with the performance of business-related duties.
     7. Indemnification. The Company shall (and is hereby obligated to)
indemnify (including advance payment of expenses) the Executive in each and
every situation where the Company is obligated to make such indemnification
pursuant to applicable law and the relevant portions of the Company’s
Certificate of Incorporation and By-Laws. Such indemnification shall in each
case include payment of reasonable attorneys fees and expenses, including where
permitted by applicable law, advancement of reasonable attorneys fees and
expenses.
     8. Termination and Termination Benefits.
          (a) Termination by the Company For Cause. The Company may terminate
this Agreement prior to its expiration date without prior notice for “cause.” In
such event, the Executive shall be paid for his services hereunder only the
compensation up to the effective date of such termination. For purposes of this
Section 8(a), “cause” shall mean (i) an act of dishonesty by the Executive
constituting a felony or resulting or intended to result in gain to, or personal
enrichment of the Executive at the Company’s expense, (ii) the engaging by the

-4-



--------------------------------------------------------------------------------



 



Executive in misconduct which is demonstrably injurious to the Company,
(iii) the refusal of the Executive substantially to perform his duties
hereunder, which refusal has not been cured within seven (7) days after receipt
of written notice from the Chief Executive Officer, (iv) the violation of any
reasonable express direction of the Chief Executive Officer of the Company, his
authorized designee, or the Company’s Board of Directors, or of any reasonable
rule, regulation, policy or plan established by the Company from time to time
which governs the Executive in the performance of his work, which violation has
not been cured within seven (7) days after receipt of written notice from the
Chief Executive Officer, (v) the use by the Executive of any illegal substance,
or the use by the Executive of alcohol or any controlled substance to an extent
that it interferes with the performance of the Executive’s duties under this
Agreement, and (vi) the substantial breach by the Executive of his obligations
in this Agreement.
          (b) Termination by the Company Without Cause. The Company may
terminate this Agreement at any time and for any reason upon 30 days’ written
notice to the Executive. In the event of such termination, except if termination
is pursuant to subparagraphs (a), (d), (e), or (g) of this Paragraph 8, the
Executive shall be entitled, as his sole remedy and subject to the terms and
conditions of subparagraph (c) of this Paragraph 8, to continue to receive his
compensation and medical and life insurance benefits, if permitted by the
applicable Company insurance plans, until the earlier of (x) 11 months after the
effective date of such termination, or (y) May 31, 2008.
          (c) Compliance With Employee Agreement Non-Competition Agreement and
Execution of Release. The Company’s obligation to pay the Executive’s
compensation and applicable benefits under this Agreement is expressly
conditioned upon the Executive’s continued compliance with the terms and
conditions of the Employee Agreement he has entered

-5-



--------------------------------------------------------------------------------



 



with the Company, including without limitation, those obligations relating to
the company’s confidential information and intellectual property and the
non-solicitation of company customers and employees. In addition, the Executive
agrees that for so long as he is receiving payments under Paragraph (b) of this
Paragraph 8 he will not directly or indirectly (whether as director, officer,
consultant, principal, employee, agent, or otherwise) engage in or contribute
the Executive’s knowledge and abilities to any business or entity in competition
with the Company.
          (d) Disability of Executive. If the Executive is permanently disabled
(as defined in the Company’s long-term disability insurance policy then in
effect), then the Chief Executive Officer of the Company shall have the right to
terminate the Executive’s employment upon 30 days’ prior written notice to the
Executive at any time during the continuation of such disability. In the event
the Executive’s employment is terminated for disability in accordance with this
subparagraph (d) of this Paragraph 8, the Company shall not thereafter be
obligated to make any further payments hereunder other than (i) the accrued
obligations through the date of such termination and (ii) continued compensation
and medical and life insurance benefits, until the earlier of (x) such time as
payments to the Executive commence under the Company’s long-term disability
insurance policy then in effect, or (y) until 11 months after the effective date
of each termination.
          (e) Termination by the Executive Without Cause. The Executive may
terminate this Agreement at any time and for any reason upon 30 days’ written
notice to the Company (during which period the Executive shall, if requested in
writing by the Company, continue to perform his duties as specified under this
Agreement). In such event, the Executive shall be paid only the compensation for
his services hereunder up to the effective date of such notice.

-6-



--------------------------------------------------------------------------------



 



          (f) Termination by the Executive With Cause. The Executive may
terminate this Agreement prior to its expiration date or any extension thereof
without prior notice for “cause,” in which event the Executive shall be
compensated in the same manner as if the Company had terminated the Executive
without cause pursuant to Paragraph 8(b). For purposes of this Paragraph 8(f),
“cause” shall mean exclusively (i) a material reduction in the level of
responsibility or authority of the Executive, (ii) the Company’s substantial
breach of its obligations in this Agreement, or (iii) the relocation of the
Executive’s principal place of employment by the Company to a location more than
fifty (50) miles from his then current assignment. The Executive must provide
notice to the Company that the Executive is intending to terminate his
employment within one hundred and twenty (120) days after the Executive has
actual knowledge of the occurrence of an event he believes constitutes cause. In
the event the Executive delivers to the Company a notice of termination for
cause, the Executive agrees to appear before a meeting with the Chief Executive
Officer of the Company (after reasonable notice) and specify the particulars.
          (g) Death Benefit. Notwithstanding any other provision of this
Agreement, this Agreement shall terminate on the date of the Executive’s death.
In such event, the Executive’s estate shall be paid his compensation for the
remainder of the month in which such termination occurs.
     9. Prior Agreements, Conflicts of Interest. The Executive represents to the
Company (a) that there are no restrictions, agreements or understandings, oral
or written, to which the Executive is a party or by which the Executive is bound
that prevent or make unlawful the Executive’s execution or performance of this
Agreement; (b) none of the information supplied by the Executive to the Company
or any representative of the Company in connection

-7-



--------------------------------------------------------------------------------



 



with the Executive’s employment by the Company misstated a material fact or
omitted material information necessary to make the information supplied not
misleading; and (c) the Executive does not have any business or other
relationship that creates a conflict between the interests of the Executive and
the Company.
10. Miscellaneous
          (a) Arbitration. All disputes, claims, or controversies arising out of
or in connection with this Agreement, the Executive’s employment or its
termination, including but not limited to those concerning workplace
discrimination and all other statutory claims, shall exclusively be submitted to
and determined in New Jersey by final and binding arbitration before a single
arbitrator (“Arbitrator”) of the American Arbitration Association (“AAA”) in
accordance with the association’s then current rules for the resolution of
employment disputes (“the Rules”). The Arbitrator shall be selected in
accordance with the Rules. The parties consent to the authority of the
arbitrator, if the arbitrator so determines, to award fees and expenses
(including legal fees) to the prevailing party in the arbitration.
Notwithstanding the foregoing, the Company shall be entitled to enforce the
provisions of the Employee Agreement entered separately with Executive hereof
through proceedings brought in a court of competent jurisdiction.
          (b) Severability; Reasonableness of Agreement. If any term, provision
or covenant of this Agreement or part thereof, or the application thereof to any
person, place or circumstance shall be held to be invalid, unenforceable or void
by a court or competent jurisdiction, the remainder of this Agreement and such
term, provision or covenant shall remain in full force and effect and any such
invalid, unenforceable or void term, provision or covenant shall be deemed,
without further action on the part of the parties hereto, modified, amended and

-8-



--------------------------------------------------------------------------------



 



limited, and the court shall have the power to modify, amend and limit any such
term, provision or covenant, to the extent necessary to render the same and the
remainder of the Agreement valid, enforceable and lawful.
          (c) Assignment; Benefit. This Agreement shall not be assignable by the
Executive, other than the Executive’s rights to payments or benefits hereunder,
which may be transferred only by will or the laws of descent and distribution.
Upon the Executive’s death, this Agreement and all rights of the Executive
hereunder shall inure to the benefit of and be enforceable by the Executive’s
beneficiary or beneficiaries, personal or legal representatives, or estate, to
the extent any such person succeeds to the Executive’s interests under this
Agreement.
          (d) Notices. All notices hereunder shall be in writing and shall be
sufficiently given if hand-delivered, sent by documented overnight delivery
service, registered or certified mail, postage prepaid, return receipt requested
or by telegram or telefax (confirmed by U.S. mail), receipt acknowledged,
addressed as set forth below or at such other address for either party as may be
specified in a notice given as provided herein by such party to the other. Any
such notice shall be deemed to have been given as of the date received, in the
case of personal delivery, or on the date shown on the receipt or confirmation
therefore, in all other cases. Any and all service or process and any other
notice in any such action, suit or proceeding shall be effective against any
party if given as provided in this Agreement; provided that nothing herein shall
be deemed to affect the right of any party to serve process in any other manner
permitted by law.

-9-



--------------------------------------------------------------------------------



 



If to the Company:


Opinion Research Corporation
600 College Road East (4th Floor)
Princeton, NJ 08540-6636
Attention: Chief Executive Officer
Fax # (609) 419-1830

If to the Executive:

Frank J. Quirk
2110 Foresthill Road
Alexandria, VA 22307
          (e) Entire Agreement and Modification. With the exception of the
Employee Agreement separately entered into between the parties, this Agreement
constitutes the entire agreement between the parties hereto with respect to the
matters contemplated herein and supersedes all prior agreements and
understandings with respect thereto; including the Executive Agreement between
the Executive and the Company dated January 25, 2002. No amendment,
modification, or waiver of this Agreement shall be effective unless in writing.
Neither the failure nor any delay on the part of any party to exercise any
right, remedy, power or privilege hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, remedy, power or
privilege preclude any other or further exercise of the same or of any other
right, remedy, power, or privilege with respect to such occurrence or with
respect to any other occurrence.
          (f) Governing Law. This Agreement is made pursuant to, and shall be
construed and enforced in accordance with, the laws of the State of New Jersey
and the federal laws of the United States of America, to the extent applicable,
without giving effect to otherwise applicable principles of conflicts of law.
The parties hereto expressly consent to the jurisdiction of any state or federal
court located in New Jersey, and to venue therein, and consent to the

-10-



--------------------------------------------------------------------------------



 



service of process in any such action or proceeding by certified or registered
mailing of the summons and complaint therein directed to the Executive or the
Company, as the case may be, at its address as provided in subsection (d) of
this Paragraph 9. Nothing herein shall affect the parties’ obligations to submit
disputes to arbitration under Paragraph 9(a) of this Agreement.
          (g) Withholding. All payments hereunder shall be subject to any
required withholding of federal, state and local taxes pursuant to any
applicable law or regulation.
          (h) Headings: Counterparts. The headings of paragraphs in this
Agreement are for convenience only and shall not affect its interpretation. This
Agreement may be executed in two or more counterparts, each of which shall be
deemed to be an original and all of which, when taken together, shall be deemed
to constitute the same Agreement.
          (i) Further Assurances. Each of the parties hereto shall execute such
further instruments and take such other actions as the other party shall
reasonably request in order to effectuate the purposes of this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

                THE EXECUTIVE                   OPINION RESEARCH CORPORATION
    By:   /s/ Frank J. Quirk   By:   /s/ John F. Short   Frank J. Quirk     John
F. Short            Chairman and CEO 

-11-